Citation Nr: 0943097	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  09-00 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a low back disorder 
with radiculopathy (claimed as sciatic nerve, right leg).  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in 
the Army National Guard (ARNG) from June 1981 to December 
1981 and had unverified periods ACDUTRA and inactive duty 
training (INACDUTRA) from June 1980 to March 1996.  This case 
is before the Board of Veterans' Appeals (Board) on appeal 
from a January 2008 rating decision by the Manchester 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  A low back disorder with radiculopathy was not present in 
service and is not otherwise shown to be related to military 
service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
with radiculopathy disorder are not met.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here, in two separate pre-adjudication letters dated in June 
2007 the RO provided notice to the appellant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the appellant and the types of evidence that will be obtained 
by VA.  Additionally, the June 2007 notice letters informed 
the appellant as to disability ratings and effective dates.

As the notice came prior to the initial adjudication of the 
claim, the timing of the notices was met.  The appellant is 
represented and had been provided with every opportunity to 
participate in the adjudication process.  In response to the 
VCAA notice, in June 2007, he indicated that he had no other 
information or evidence to give to VA to substantiate his 
claim.   

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
appellant's service treatment records and private treatment 
records.  Also of record and considered in connection with 
the appeal are written statements submitted by the appellant 
and his representative.  The record reflects that the 
appellant applied for disability benefits from the Social 
Security Administration (SSA); however, any medical records 
considered in conjunction with the application have not been 
associated with the case file.  Here, there is no indication, 
nor does the appellant contend, that the SSA records would be 
pertinent in, or provide additional information not already 
in the case file.  A May 2007 outpatient consult from Dr. H. 
S. indicated that the appellant had been out of work due to 
undergoing a C6-7 fusion and low back pain that dated back to 
an on-the-job injury in May 2005.  Shortly thereafter, the 
appellant settled a Workers' Compensation claim and applied 
for SSA disability benefits.  There is no indication that the 
appellant was seeking Social Security disability benefits for 
a low back disorder with radiculopathy that was in any way 
related to his service.  VA is not required to obtain the 
underlying files regarding the SSA award prior to considering 
this claim on the merits, because they have not been shown to 
be relevant to said issue.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992).  

The Board acknowledges that the appellant has not been 
afforded a VA examination in the present case.  However, the 
Board finds that a VA examination is not necessary in order 
to decide the appellant's claim.  There are two pivotal cases 
which address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the appellant 
's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.

The appellant's service treatment records (STR's) were 
negative for any complaints, treatment, or diagnosis of a low 
back disorder or right leg radiculopathy.  Because a post-
service medical examination could not provide evidence of 
such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of complaints, treatment, or diagnoses 
relating to a low back disorder or right leg radiculopathy 
during ACDUTRA or INACDUTRA.  See 38 C.F.R. § 3.159(c)(4)(i).  
For the reasons stated, a VA examination is not warranted.

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The appellant was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the appellant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Factual Background, Criteria, & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty. 38 U.S.C.A. § 101(21), (24) (West 2002); 
38 C.F.R. § 3.6(a) (2009).  Active military, naval, or air 
service also includes any period of INACDUTRA during which 
the individual concerned was disabled from an injury incurred 
in the line of duty. Id.  Accordingly, service connection may 
be granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  Service 
connection on a presumptive basis is not available where the 
only service performed is ACDUTRA or INACDUTRA. Biggins v. 
Derwinski, 1 Vet. App. 474, 476-78 (1991).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c) (2009).  INACDUTRA includes duty other than full-time 
duty performed by a member of the Reserves or the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2009).

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a low back disorder with 
radiculopathy.

The appellant contends that he was treated at Walter Reed 
Army Medical Center for an injury to his sciatic nerve in his 
right leg during basic training in August 1980 and that he 
served in the National Guard from June 1980 to March 1996.  
In June 2007, the National Personnel Records Center indicated 
that the Veteran did not have any active service other than 
for training purposes and only verified ACDUTRA from June 15, 
1981 to December 1, 1981.  

The Board notes that STR's dated from 1980 to 1981, including 
a May 1980 enlistment examination, treatment records from 
Walter Reed Army Medical Center, and November 1981 separation 
examination and Report of Medical History were negative for 
any complaints, treatment, or diagnoses related to a right 
leg sciatic nerve injury or low back injury with 
radiculopathy.  On November 1981 clinical evaluation, the 
spine and lower extremities were reported as normal.  

Private treatment records show that the appellant was 
initially seen in September 1993, for complaints of pain in 
his right leg.  Also, he was initially seen in May 2005, for 
complaints of low back pain with right leg sciatica symptoms 
diagnosed as herniated nucleus pulposus (HNP) with right 
sciatica.  While private treatment records clearly show a 
diagnosis of a HNP with right sciatica, there is no evidence 
of such disability in service or competent (medical) evidence 
of a nexus between the low back disorder and the appellant's 
service.  In fact, the private medical records show that 
initial treatment for right leg pain in 1993 was a result of 
a stage collapsing while the appellant was at work in 
September 1993.  Likewise, initial treatment for low back 
pain with right sciatica type symptoms was attributed, by the 
appellant himself, to an on-the-job injury as a result of 
hitting some bad pot holes while driving his truck on March 
11, 2005.  The records also noted that the date of onset of 
the symptoms was March 11, 2055.

Only recently has the appellant indicated that his current 
low back disorder with radiculopathy is related to his 
service.  In essence, there is no evidence in support of the 
appellant's claim other than his own statements.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although the appellant is competent to report that he has 
experienced low back pain or right leg sciatica symptoms 
since his alleged in-service injury in 1980, the evidence 
fails to support any such recollections.  As noted above, 
private treatment records for right leg or low back pain is 
not shown until many years after the alleged in-service 
injury and dated the current low back disorder with 
radiculopathy back to a work related injury in March 2005 for 
which the appellant apparently settled a Workers' 
Compensation claim. Simply said, the veteran is not credible. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for a low back disorder 
with radiculopathy, and the benefit-of-the-doubt rule is not 
for application.  See Gilbert, 1 Vet. App. at 55.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for a low back disorder with radiculopathy 
is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


